FIRST ADDENDUM TO SEVERANCE AGREEMENT


DATE: June 3, 2002
 

 

PARTIES: Centennial Bancorp, an Oregon corporation
 

(the “Corporation”)

                                                    

(the “Executive”)


RECITALS

            A.        The Corporation and the Executive are parties to a
Severance Agreement dated May 15, 2001 (the “Agreement”).

            B.        By resolution adopted May 14, 2002, the Corporation has
determined that the Executive’s performance has met the requirements and
standards of the Corporation’s Board of Directors and that the term of the
Agreement should be extended for an additional year. In addition, the
Corporation, by that resolution, agreed to increase the lump sum payment
provided for in the Agreement.

            C.        The Parties desire to amend the Agreement upon the terms
and conditions stated below.

AGREEMENT

            In consideration of the foregoing Recitals, which are incorporated
by this reference herein, and the terms and conditions stated below, the Parties
agree as follows:

            1.        Lump Sum Payment. The first sentence of subsection 2 (a)
(1) of the Agreement is hereby deleted and the following sentence substituted
therefor:


“(1)

Lump Sum Payment: the Corporation shall make a lump sum payment to the Executive
in an amount in cash equal to 150% of the Executive's annual compensation.”


            2.        Extension of Term. In accordance with section 5 of the
Agreement, the term of the Agreement is extended from May 15, 2004 to May 15,
2005.

            3.        Continuing Effect. Except as specifically modified in this
First Addendum, the Agreement remains in full force and effect.

            IN WITNESS WHEREOF, the Parties have executed this First Addendum to
the Agreement effective the date first stated above.


Centennial Bancorp:
 
 
By:                                                                   
       Ted R. Winnowski, President & CEO Executive:
 
 
                                                                  